1
2
3
4
5
6
                                    UNITED STATES DISTRICT COURT
7
                                   CENTRAL DISTRICT OF CALIFORNIA
8
9
10   TERRELL D. JOHNSON,                                Case No. LACV 19-6120-VAP (LAL)

11                                     Petitioner,      ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
12                            v.                        STATES MAGISTRATE JUDGE
13   RAYMOND MADDEN,

14                                       Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a
19   de novo determination.
20          Petitioner’s Objections lack merit for the reasons stated in the Report and
21   Recommendation.
22          Accordingly, IT IS ORDERED THAT:
23          1.     The Report and Recommendation is approved and accepted;
24   ///
25   ///
26   ///
27
28
 1        2.     Judgment be entered denying the Petition and dismissing this action with
 2              prejudice; and
 3        3.     The Clerk serve copies of this Order on the parties.
 4
 5
     DATED: May 13, 2021                       __________________________________________
 6                                             HONORABLE VIRGINIA A. PHILLIPS
 7                                             UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
